DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5: The term “addresses” appears to be mistakenly pluralized.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pase et al. (US# 8,732,406).



Regarding claim 2, Pase et al. teaches receiving, from the host system, a second read command that requests data from a memory subsystem; determining that the second read command is part of the active stream of read commands by detecting that the second read command is sequential with an address in the set of stream entries in the active stream table, wherein a stream entry in the set of stream entries is modified in response to detecting that the second read command is sequential with the address of the stream entry [col. 10, lines 45-58].

Regarding claim 3, Pase et al. teaches wherein modifying the stream entry includes modifying one or more of (1) a starting address of an active stream of read commands represented by the stream entry based on a set of addresses of the second read command, (2) an ending address of the active stream based on the set of addresses of the second read command, (3) a most recent command size based on the set of addresses of the second read command, (4) a direction of the active stream that indicates whether the host system is requesting progressively lower numerical addresses or higher numerical addresses, (5) a last modified indication corresponding to a 

Regarding claim 5, Pase et al. teaches wherein receiving, from the host system, a second read command that requests data from a memory subsystem; adding a command entry to the command history table for the second read command in response to determining that a set of addresses of the second read command are nonsequential with addresses of the set of command entries. [Fig. 6, steps 620-615-625; col. 10, lines 16-24].

Regarding claim 6, Pase et al. teaches allocating space in a readahead cache [col. 7, lines 10-21] per stream entry in the set of stream entries; and populating the readahead cache per stream entry in the set of stream entries based on the allocated space in the readahead cache [col. 11, lines 15-22; also col. 11, lines 50-58].

Regarding claim 7, Pase et al. allocating the readahead cache per stream entry in the set of stream entries is based on one or more of (1) a most recent command size, which indicates a number of addresses in a read command that most recently modified a corresponding stream entry or (2) a command count that indicates a number of read commands represented by the corresponding stream entry [col. 11, lines 50-62].


determine that the first read command is part of an active stream of read commands based on a comparison of an addresses of the first read command with an command entry in a command history table, which stores a set of command entries that each correspond to a received read command that is not associated with an active stream of read commands[col. 9, lines 46-53]; and in response to determining that the first read command is part of an active stream, add a stream entry to an active stream table, which stores a set of stream entries that each correspond to active streams of read commands detected by the memory subsystem[col. 9, lines 53-64; col 10, lines 45-58].

Regarding claim 9, Pase et al. teaches wherein the processing device is further to: receive, from the host system, a second read command that requests data from a memory subsystem; determine that the second read command is part of the active stream of read commands by detecting that the second read command is sequential with an address in the set of stream entries in the active stream table, wherein a stream entry in the set of stream entries is modified in response to detecting that the second read command is sequential with the address of the stream entry [col. 10, lines 45-58].

Regarding claim 10, Pase et al. teaches wherein modifying the stream entry includes modifying one or more of (1) a starting address of an active stream of read commands represented by the stream entry based on a set of addresses of the second read command, (2) an ending address of the active stream based on the set of addresses of the second read command, (3) a most recent command size based on the set of addresses of the second read command, (4) a direction of the active stream that indicates whether the host system is requesting progressively lower 

Regarding claim 12, Pase et al. teaches a second read command that requests data from a memory subsystem; add a command entry to the command history table for the second read command in response to determining that a set of addresses of the second read command are nonsequential with addresses of the set of command entries. [Fig. 6, steps 620-615-625; col. 10, lines 16-24].

Regarding claim 13, Pase et al. teaches wherein the processing device is further to: allocating space in a readahead cache [col. 7, lines 10-21]  per stream entry in the set of stream entries; and populating the readahead cache per stream entry in the set of stream entries based on the allocated space in the readahead cache [col. 11, lines 15-22; also col. 11, lines 50-58].

Regarding claim 14, Pase et al. teaches wherein allocating the readahead cache per stream entry in the set of stream entries is based on one or more of (1) a most recent command size, which indicates a number of addresses in a read command that most recently modified a corresponding stream entry or (2) a command count that indicates a number of read commands represented by the corresponding stream entry [col. 11, lines 50-62].



Regarding claim 16, Pase et al. teaches wherein the processing device is further to: receive, from the host system, a second read command that requests data from a memory subsystem; determine that the second read command is part of the active stream of read commands by detecting that the second read command is sequential with an address in the set of stream entries in the active stream table, wherein a stream entry in the set of stream entries is modified in response to detecting that the second read command is sequential with the address of the stream entry [col. 10, lines 45-58].

Regarding claim 17, Pase et al. teaches wherein modifying the stream entry includes modifying one or more of (1) a starting address of an active stream of read commands represented by the stream entry based on a set of addresses of the second read command, (2) an ending address of the active 

Regarding claim 19, Pase et al. teaches wherein the processing device is further to: receive, from the host system, a second read command that requests data from a memory subsystem; add a command entry to the command history table for the second read command in response to determining that a set of addresses of the second read command are nonsequential with addresses of the set of command entries. [Fig. 6, steps 620-615-625; col. 10, lines 16-24].

Regarding claim 20, Pase et al. teaches wherein allocating the readahead cache per stream entry in the set of stream entries is based on one or more of (1) a most recent command size, which indicates a number of addresses in a read command that most recently modified a corresponding stream entry or (2) a command count that indicates a number of read commands represented by the corresponding stream entry [col. 11, lines 50-62].




Allowable Subject Matter
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related prefetching systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133